      ADMINISTRATIVE
      ADMINISTRAT VE RECORD
                     RECORD   FOR
                               OR OAH
                                  OAH CASE
                                      CASE NO.
                                           NO 2019120864
                                               2019120864
Case
  Case
     8:20-cv-01001-DOC-JDE
       108:20-cv-01001-DOC-JDE
      10/23/2020
          23/2020            Document
                               Document
                                      44 29
                                          Filed
                                            (Ex 02/26/21
                                                Parte) Filed
                                                         Page11/12/20
                                                               1 of 14 PagePage
                                                                            8IDof#:19942
                                                                           Page   3512
                                                                                  3 of
                                                                                    of 725
                                                                                       725
                                  Page ID #:14743
      ADMINISTRATIVE
      ADMINISTRAT VE RECORD
                     RECORD   FOR
                               OR OAH
                                  OAH CASE
                                      CASE NO.
                                           NO 2019120864
                                               2019120864
Case
  Case
     8:20-cv-01001-DOC-JDE
       108:20-cv-01001-DOC-JDE
      10/23/2020
          23/2020            Document
                               Document
                                      44 29
                                          Filed
                                            (Ex 02/26/21
                                                Parte) Filed
                                                         Page11/12/20
                                                               2 of 14 PagePage
                                                                            9IDof#:19943
                                                                           Page   4512
                                                                                  4 of
                                                                                    of 725
                                                                                       725
                                  Page ID #:14744
      ADMINISTRATIVE
      ADMINISTRAT VE RECORD
                     RECORD   FOR
                               OR OAH
                                  OAH CASE
                                      CASE NO.
                                           NO 2019120864
                                               2019120864
Case
  Case
     8:20-cv-01001-DOC-JDE
        8:20-cv-01001-DOC-JDE
      10/23/2020
       10 23/2020            Document
                               Document
                                      4429Filed
                                           (Ex Parte)
                                                02/26/21Filed
                                                           Page
                                                              11/12/20
                                                                3 of 14 Page
                                                                         PagePage
                                                                             10
                                                                              IDof
                                                                             Page#:19944
                                                                                  5 512
                                                                                  5 of
                                                                                    of 725
                                                                                       725
                                  Page ID #:14745
      ADMINISTRATIVE
      ADMINISTRAT VE RECORD
                     RECORD   FOR
                               OR OAH
                                  OAH CASE
                                      CASE NO.
                                           NO 2019120864
                                               2019120864
Case
  Case
     8:20-cv-01001-DOC-JDE
        8:20-cv-01001-DOC-JDE
      10/23/2020
       10 23/2020            Document
                               Document
                                      4429Filed
                                           (Ex Parte)
                                                02/26/21Filed
                                                           Page
                                                              11/12/20
                                                                4 of 14 Page
                                                                         PagePage
                                                                             11
                                                                              IDof
                                                                             Page#:19945
                                                                                  6 512
                                                                                  6 of
                                                                                    of 725
                                                                                       725
                                  Page ID #:14746
      ADMINISTRATIVE
      ADMINISTRAT VE RECORD
                     RECORD   FOR
                               OR OAH
                                  OAH CASE
                                      CASE NO.
                                           NO 2019120864
                                               2019120864
Case
  Case
     8:20-cv-01001-DOC-JDE
        8:20-cv-01001-DOC-JDE
      10/23/2020
       10 23/2020            Document
                               Document
                                      4429Filed
                                           (Ex Parte)
                                                02/26/21Filed
                                                           Page
                                                              11/12/20
                                                                5 of 14 Page
                                                                         PagePage
                                                                             12
                                                                              IDof
                                                                             Page#:19946
                                                                                  7 512
                                                                                  7 of
                                                                                    of 725
                                                                                       725
                                  Page ID #:14747
      ADMINISTRATIVE
      ADMINISTRAT VE RECORD
                     RECORD   FOR
                               OR OAH
                                  OAH CASE
                                      CASE NO.
                                           NO 2019120864
                                               2019120864
Case
  Case
     8:20-cv-01001-DOC-JDE
        8:20-cv-01001-DOC-JDE
      10/23/2020
       10 23/2020            Document
                               Document
                                      4429Filed
                                           (Ex Parte)
                                                02/26/21Filed
                                                           Page
                                                              11/12/20
                                                                6 of 14 Page
                                                                         PagePage
                                                                             13
                                                                              IDof
                                                                             Page#:19947
                                                                                  8 512
                                                                                  8 of
                                                                                    of 725
                                                                                       725
                                  Page ID #:14748
      ADMINISTRATIVE
      ADMINISTRAT VE RECORD
                     RECORD   FOR
                               OR OAH
                                  OAH CASE
                                      CASE NO.
                                           NO 2019120864
                                               2019120864
Case
  Case
     8:20-cv-01001-DOC-JDE
        8:20-cv-01001-DOC-JDE
      10/23/2020
       10 23/2020            Document
                               Document
                                      4429Filed
                                           (Ex Parte)
                                                02/26/21Filed
                                                           Page
                                                              11/12/20
                                                                7 of 14 Page
                                                                         PagePage
                                                                             14
                                                                              IDof
                                                                             Page#:19948
                                                                                  9 512
                                                                                  9 of
                                                                                    of 725
                                                                                       725
                                  Page ID #:14749
      ADMINISTRATIVE
      ADMINISTRAT VE RECORD
                     RECORD   FOR
                               OR OAH
                                  OAH CASE
                                      CASE NO.
                                           NO 2019120864
                                               2019120864
Case
  Case
     8:20-cv-01001-DOC-JDE
        8:20-cv-01001-DOC-JDE
      10/23/2020
       10 23/2020            Document
                               Document
                                      4429Filed
                                           (Ex Parte)
                                                02/26/21Filed
                                                           Page
                                                              11/12/20
                                                                8 of 14 Page
                                                                         Page15
                                                                              IDof
                                                                            Page
                                                                            Page #:19949
                                                                                 10
                                                                                 10 512
                                                                                    of
                                                                                    of 725
                                                                                       725
                                  Page ID #:14750
      ADMINISTRATIVE
      ADMINISTRAT VE RECORD
                     RECORD   FOR
                               OR OAH
                                  OAH CASE
                                      CASE NO.
                                           NO 2019120864
                                               2019120864
Case
  Case
     8:20-cv-01001-DOC-JDE
        8:20-cv-01001-DOC-JDE
      10/23/2020
       10 23/2020            Document
                               Document
                                      4429Filed
                                           (Ex Parte)
                                                02/26/21Filed
                                                           Page
                                                              11/12/20
                                                                9 of 14 Page
                                                                         Page16
                                                                              IDof
                                                                            Page
                                                                            Page #:19950
                                                                                 11
                                                                                 1  512
                                                                                    of
                                                                                    of 725
                                                                                       725
                                  Page ID #:14751
    ADMINISTRATIVE
    ADMINISTRAT VE RECORD
                   RECORD   FOR
                             OR OAH
                                OAH CASE
                                    CASE NO.
                                         NO 2019120864
                                             2019120864
Case
 Case8:20-cv-01001-DOC-JDE
       8:20-cv-01001-DOC-JDE
    10/23/2020
    10 23/2020               Document
                              Document29
                                       44(ExFiled
                                             Parte)
                                                  02/26/21
                                                      Filed 11/12/20
                                                            Page 10 ofPage
                                                                       14 Page
                                                                           Page
                                                                           17 of
                                                                          Page 12 512
                                                                               12 ID
                                                                                  of
                                                                                  of 725
                                                                                     725
                                Page#:19951
                                     ID #:14752
    ADMINISTRATIVE
    ADMINIS RA   E RECORD   FOR
                             OR OAH CASE
                                    CASE NO.
                                         NO 2019120864
                                             2019120864
Case
 Case8:20-cv-01001-DOC-JDE
       8:20-cv-01001-DOC-JDE
    10/23/2020
    10 23/2020               Document
                              Document29
                                       44(ExFiled
                                             Parte)
                                                  02/26/21
                                                      Filed 11/12/20
                                                            Page 11 ofPage
                                                                       14 Page
                                                                           Page
                                                                           18 of
                                                                          Page 13 512
                                                                               13 ID
                                                                                  of
                                                                                  of 725
                                                                                     725
                                Page#:19952
                                     ID #:14753
    ADMINISTRATIVE
    ADMINIS RA   E RECORD   FOR
                             OR OAH CASE NO.
                                         NO 2019120864
                                             2019120864
Case
 Case8:20-cv-01001-DOC-JDE
       8:20-cv-01001-DOC-JDE
    10/23/2020
    10 23/2020               Document
                              Document29
                                       44(ExFiled
                                             Parte)
                                                  02/26/21
                                                      Filed 11/12/20
                                                            Page 12 ofPage
                                                                       14 Page
                                                                           Page
                                                                           19 of
                                                                               14 512
                                                                               14 ID
                                                                                  of 725
                                Page#:19953
                                     ID #:14754
    ADMINISTRATIVE
    ADMINIS RA   E RECORD   FOR
                             OR OAH
                                OAH CASE
                                    CASE NO.
                                         NO 2019120864
                                             2019120864
Case
 Case8:20-cv-01001-DOC-JDE
       8:20-cv-01001-DOC-JDE
    10/23/2020
    10 23/2020               Document
                              Document29
                                       44(ExFiled
                                             Parte)
                                                  02/26/21
                                                      Filed 11/12/20
                                                            Page 13 ofPage
                                                                       14 Page
                                                                           Page
                                                                           20 of
                                                                               15 512
                                                                               15 ID
                                                                                  of 725
                                Page#:19954
                                     ID #:14755
    ADMINISTRATIVE
    ADMINISTRAT VE RECORD
                   RECORD   FOR
                             OR OAH
                                OAH CASE
                                    CASE NO.
                                         NO 2019120864
                                             2019120864
Case
 Case8:20-cv-01001-DOC-JDE
       8:20-cv-01001-DOC-JDE
    10/23/2020
    10 23/2020               Document
                              Document29
                                       44(ExFiled
                                             Parte)
                                                  02/26/21
                                                      Filed 11/12/20
                                                            Page 14 ofPage
                                                                       14 Page
                                                                           Page
                                                                           21 of
                                                                          Page 16 512
                                                                               16 ID
                                                                                  of
                                                                                  of 725
                                                                                     725
                                Page#:19955
                                     ID #:14756
